DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 02/25/2021.    
Claims 1-24 were originally filed in the Application.  
Claims 3-6, 11-12, 15-18 and 23-24 have been cancelled.
Claims 1-2, 7-10, 13-14 and 19-22 are pending in the application.

Response to Arguments
Applicant's arguments filed with the Amendment/ Remarks on 02/25/2021,with respect to the rejection of Claims 1-2, 7-10, 13-14 and 19-22  under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, have been fully considered but they are not persuasive, as set forth in the present office action.
Applicant argues that Claim 1 is limited to a specific implementation of data encoding using polar codes, and is therefore patent eligible. Advantageously, the claimed encoder comes close to “operating as an extreme form of concatenated coding” that “does not rely on the error correction capability of an inner code,” but instead uses “the inner code . . . to create polarization so that the outer code can be decoded more efficiently,” “in contrast with generalized concatenated coding schemes . . . rely on the error correction capability of the inner code. Claim 1 is thus a clear and 
In response to Applicant arguments, the Examiner notes that the Applicant failed to show adequate support in the specification for the judicial exception being integrated into a practical application, under Step 2A Prong 2. The above arguments by the Applicant for self-evident technological improvement to the functioning of encoders using polar codes are not supported by the specification. The Claims must reflect the practical application of the invention in light of the specification. 
  In this case, according to the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), under their broadest reasonable interpretation, the limitations cover performance of mathematical concepts, such as, mathematical relationships, mathematical formulas or equations, and mathematical calculations.  
 This judicial exception is not integrated into a practical application under Step 2A Prong 2.  In particular, the claims recite additional elements, such as, encoded and decoder configured to perform encoding /decoding are merely used as a generic tool. Thus it constitutes an abstract idea without any tangible results, and without further reciting any practical applications, for achieving such results. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements amounts to no more than performing encoding/ decoding, which cannot .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 7-10, 13-14 and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claims 1 and 13, recite mathematical concepts, Step 2A Prong 1, according to the limitations, an encoder apparatus and method for use in a communication system, 
wherein the data inserter is configured to receive the source data block d and generate a data container block v by setting vi = d and Viqc = a,  
wherein vi denotes the part of v corresponding to the coordinates of v whose indices are in A v., and 
wherein ViAc denotes the part of v corresponding to the coordinates of v whose indices are not in A, 
wherein the transform encoder is configured to receive the data container block v and  generate a transmitted code block x, whereby x = vG x by computing x = vGoutGin,  which as drafted, are directed to a group of mathematical concepts.
Independent Claims 8 and 20, recite mathematical concepts, Step 2A Prong 1, according to the limitations, a decoder apparatus and method for decoding a received code block, 
wherein the inner decoder is configured to receive the received code block y, receive node metric requests from the outer decoder, calculate node metrics in 
wherein the outer decoder is configured to send node metric requests to the inner decoder, receive calculated node metrics from the inner decoder, and calculate a decoded data container block v in accordance with the outer transform matrix Gout,   the data index set A, and the frozen data block  a,  and
wherein the decoder apparatus is further configured to extract a the decoded source data block d from the decoded data container block v by setting d = V q,  wherein vA denotes the part of v corresponding to the coordinates of v whose indices are in A and send the decoded source data block d to a destination in the communication system, which as drafted, are directed to a group of mathematical concepts.
According to the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), under their broadest reasonable interpretation, the limitations cover performance of mathematical concepts, such as, mathematical relationships, mathematical formulas or equations, and mathematical calculations.  
The limitations “computing a transmitted code block x, whereby x = vG” and “inner decoder is configured to calculate node metrics in accordance with the inner transform matrix Gin, and send calculated node metrics to the outer decoder” involves mathematical calculations. The instant specification describes the Claimed limitations “computing a transmitted code block x” as matrix multiplication x = vG [0015] and “calculate a decoded data container block V in accordance with the outer transform matrix Gout” [0023].

This judicial exception is not integrated into a practical application under Step 2A Prong 2.  In particular, the claims recite additional elements, such as, encoded and decoder configured to perform encoding /decoding are merely used as a generic tool. Thus it constitutes an abstract idea without any tangible results, and without further reciting any practical applications, for achieving such results. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements amounts to no more than performing encoding/ decoding, which cannot provide an inventive concept. Hence, the claims are not patent eligible under the 101 requirement. 
The dependent Claims 2, 7, 9-10, 14, 19 and 21-22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the Claims recite an abstract idea, and hence non-eligible subject matter under the 101 requirement.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: March 10, 2021
Final Rejection 20210310
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov